DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 6/7/22 are currently pending. Claim(s) 3, 5-6, 9, 11-12, 15, 18 and 20 is/are withdrawn, 1-2, 4, 7-8, 10, 13-14, 16-17, and 19 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 16 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 16, the recitation of “at least partly” renders the claims indefinite as it is unclear as to what the metes and bounds of the claim scope are. What is the partly being compared to? It is unclear as to how the artisan will determine partly, to determine what meets or fails to meet the claim scope.




Election-Restrictions
The applicant elected Species C, Figures 6-8 described in paragraph [0072-0074] of the pgpub application, corresponding to claim(s) 1-2, 4, 7-8, 10, 13-14, 16-17, and 19. Claims 3, 5-6, 9, 11-12, 15, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed An explanation below is provided. This restriction is made final.
Applicant argue the first and second physical structures are obvious variants but do not go in explaining how. For example, in fig. 4 the first and second physical structures are essentially disc that encompass a bolt. Whereas the first and second physical structures in at least fig. 6 are a protruding and receiving structure that enjoins against each other. 
Applicants argue there is no search or examination burden because, applicant believes all the claims are in the same overlapping class. However, this not found persuasive. There is a search and/or examination burden for the patentably distinct species the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries even though the inventions are classified together) (refer MPEP 808.02). Moreover, in this case the method and apparatus have separate classification as noted in the restriction, thereby employing a search burden. This restriction is made final.
Upon review and examination, dependent claim 18 is understood to be directed to the “central projection” such as stay bolt of figures 1-4. The instant elected species of invention of figures 6-8 do not have a central projection such as a stay bolt. Accordingly claim 18 will be withdrawn as being directed to a non-elected species.
Upon review and examination, dependent claims 3 and 9 are understood to be directed to a first set of physical structures and second set of physical structures that are angled axially as shown from figure 4. The instant elected species of invention of figures 6-8 do not have a first set of first and second set of physical structures are angled axially. Accordingly claims 3 and 9 will be withdrawn as being directed to a non-elected species.
Upon review and examination, claim 6 and 12 are understood to be directed to cross-sectional shapes of the at least one first and second physical structure are non-circular across the central axis as shown from figures 2-3. The instant elected species of invention of figures 6-8 do not have a said features. Accordingly claim 9 will be withdrawn as being directed to a non-elected species.
Upon review and examination, claims 15 and 20 are understood to be directed to at least one first and/or second physical structure comprises a sealing means arranged between the at least one first and second physical structure as shown from figures 2-4. The instant elected species of invention of figures 6-8 do not have said features. Accordingly claim 15 and 20 will be withdrawn as being directed to a non-elected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2, 4-5, 7-8, 10, 13-14, 16-17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of U.S. Patent No. 10843109 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-15 of U.S. Patent No. 10843109 B2 substantially correspond to claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17, 19 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 4, 7-8, 10, 13-14, 16-17, and 19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fremont (US 20080135469 A1).

    PNG
    media_image1.png
    742
    567
    media_image1.png
    Greyscale

Regarding claim 1, Fremont from figures discloses an oil filtration system (50) comprising an oil filtration unit (combined 3, 7, 11 - housing); at least one first physical structure (19’) having a first cross-sectional shape and a predefined longitudinal length in relation to the central axis (60) of the oil filtration unit [0063]; an oil filter (13) having a central opening extending along a central axis (60) of the oil filter (13), the oil filtration unit (2) being provided with [0053];  the oil filter (13) being provided with at least one second physical structure (18) having a second cross sectional shape and a predefined longitudinal length in relation to the central axis (60) of the oil filter (13); and an inner periphery of the second physical structure (inner cavity of 18 – where filter 4 is placed) being arranged to mate with the outer periphery of the first physical structure (radial outermost part of 19’) allowing the oil filter (13) to reach its correct insertion position in the oil filtration unit by the second physical structure (18) surrounding the first physical structure (19’); where an end surface (5 - tube) of the oil filter relative to the central axis (60) of the oil filter comprises the at least one of physical structure (19’), characterized in that the second physical structure (19’) comprises a material (4 - cellulose) same as the filtering material of the oil filter (13) [0054, 0057].
Regarding claim 2, Fremont teaches wherein the at least one second physical structure is shaped (having any shape will read on this claim) to mate (mating is not required by the claim) with the at least one first physical structure at the end surface of the oil filtration unit (fig. 6).
Regarding claim 4, Fremont teaches wherein the oil filter comprises three second physical structures (fig. 6).
Regarding claim 7, Fremont teaches an oil filtration unit (50) for an oil filtration system, wherein the oil filtration unit is configured to receive an oil filter according to claim 1, wherein the oil filtration unit is provided with at least one first physical structure (3) having a first cross-sectional shape and a predefined longitudinal length in relation to a central axis of the oil filtration unit (fig. 6).
Regarding claim 8, Fremont teaches wherein the at least one first physical structure is shaped to mate (mating is not positively required) with the at least one second physical structure on the oil filter (fig. 6).
Regarding claim 10, Fremont teaches wherein the oil filter comprises three first physical structures (fig. 6).
Regarding claim 13, Fremont teaches and an oil filtration unit according to claim 7 (see rejection of claims 1 and 7).
Regarding claim 14, Fremont teaches wherein the oil filtration system comprises a sealing (17) between the oil filtration unit and the oil filter.
Regarding claim 16, see the rejection of claims 1-2, 4,7-8, 10, and 13-14. 
Regarding claim 17, Fremont discloses the oil filtration unit has a projection (middle post extending down from housing 11 – fig. 1) extending in the direction of the central axis (50) of the oil filtration unit [0067]
Regarding claim 19, Fremont teaches wherein the oil filtration system comprises sealing (17) between the oil filtration unit and the oil filter.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777